DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US Patent Application Publication No. 2016/0100633 A1) or by Zhu (CN 201310223283.1).
Although the preamble of claim 1 recites, "An ultrasonic liquid electronic cigarette atomizer", the body of claim 1 does not have any structure that is related with ultrasonic structure.  Therefore, the examiner will not give patentable weight to the term "ultrasonic" when interpreting claim 1.  
Gao discloses a liquid electronic cigarette, comprising a liquid electronic cigarette atomizer, where in the liquid electronic cigarette atomizer comprises an atomization core (3), a suction nozzle (1), and an air outlet tube (27), a bottom end of the air outlet tube (27) being communicated with an atomization chamber of the atomization core (3), a top end of the air outlet tube (27) being communicated with the suction nozzle (1), wherein: the top end of the air outlet tube (27) is communicated with a bottom end 12 of the suction nozzle (1) through a liquid blocking chamber (212), and the diameter of a top end of the liquid blocking chamber (212) is greater than the diameter of the bottom end 12 of the suction nozzle (1).

Zhu discloses a liquid electronic cigarette atomizer, comprising an atomization core (3), a suction nozzle (1), and an air outlet tube (402), a bottom end of the air outlet tube (402) being communicated with an atomization chamber of the atomization core (3), a top end of the air outlet tube (402) being communicated with the suction nozzle (1), wherein: the top end of the air outlet tube (402) is communicated with a bottom end of the suction nozzle (1) through a liquid blocking chamber (202), and the diameter of a top end of the liquid blocking chamber (202) is greater than the diameter of the bottom end of the suction nozzle (1).

Allowable Subject Matter
Claims 12-22 and 24-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831